Citation Nr: 1243852	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on appeal from an January 2010 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In September 2009, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a)  (West 2002 & West Supp. 2009); American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Generally, prior to consideration of the merits of an appeal, the Board must determine whether VA has met its statutory duty to assist the claimant in the development of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  In this case, however, such assistance is not necessary.
The Veterans Claims Assistance Act of 2000, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534, 542 (2002);. Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004.  Thus, any deficiencies of notice or assistance are rendered moot. See 38 U.S.C.A. § 5103A ; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

The Applicable Law and Regulations

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 

Under the American Recovery and Reinvestment Act of 2009, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Section 1002 provides that the VA Secretary shall administer the provisions of the American Recovery and Reinvestment Act of 2009 in a manner consistent with the applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions.  
For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of that Act. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2012). 

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2012).  
Analysis

The Veteran contends that he is an honorably discharged Filipino veteran of World War II who was a recognized guerilla in the service of the Armed Forces of the United States.  He states that on July 1, 1943, he enlisted into the 3rd Battalion, 4th Regiment, Bataan Military District, East Central Luzon Guerilla Area (ECLGA).  He further contends that he was honorably discharged on March 31, 1945.  In this regard, he notes that the Philippine government recognizes him as a veteran of World War II for the purposes of receiving old age pension.  Therefore, he maintains that he is eligible for and entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

In support of his claim, the Veteran has submitted documents from the USAFFE Luzon Guerilla Army Forces, East Central Luzon Guerilla Area, Bataan Military District, dated July 1, 1943; the Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office, dated July 10, 1987; the Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office, dated February 2, 2010; and affidavits from former fellow servicemen.  The appellant did not submit a DD Form 214, a Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1) (2012). 

The documents submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  They are not official documents of the appropriate United States service department, but rather documents from the Philippine government.  As such, they may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  However, that does not end the inquiry.

In developing the record, the RO submitted the appellant's pertinent information, including his name, date of birth, place of birth, dates of service, and branch of service to the National Personnel Records Center (NPRC) for verification.  In September 2009, the NPRC replied that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  That verification is binding on VA, such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  

The foregoing discussion notwithstanding, the appellant has cited the case of Almero v. INS, 18 F. 3d.757 (9th Cir. 1994) to support his contention that VA must consider verification of service by Philippine entities.  However, the United States Court of Appeals for the Federal Circuit rejected that argument, noting that the statutory provisions relied on in Almero were specific to immigration and naturalization issues and did not apply to issues such as veteran's status.  Fazon v. Brown, 9 Vet. App. 319 (1996).  Accordingly, the holding in Almero is of no force or effect in support of the appellant's claim.

In sum, the NPRC has issued a binding certification that the appellant had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The proper course for any claimant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  

Absent qualifying service, the appellant does not meet the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  There is simply no legal basis for a favorable disposition of the Veteran's appeal; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  (Where the law, and not the facts, is dispositive of the issue, the appeal must be denied.)



ORDER

Basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


